Citation Nr: 0500711	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-08 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO denied entitlement to service 
connection for a low back disability.  The veteran perfected 
an appeal on this issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts his present back disability is related to 
an in-service injury.  The National Personnel Records Center 
(NPRC) indicated that the veteran's service medical records 
were likely destroyed in the 1973 fire at that facility, and 
are not available.  

The veteran indicated in his claim for compensation and again 
during his personal hearing that he received treatment 
shortly after leaving service from Dr. Couch in Springdale, 
Pennsylvania and Dr. Yanchus in New Kensington, Pennsylvania.  
The veteran indicated that Dr. Couch was deceased, and the he 
did not know whether Dr. Yanchus was still living.  The 
veteran further noted that he did not know whether Dr. 
Couch's practice had been sold, or whether those records 
would otherwise be available. 

Although the Hearing Officer noted that such records would be 
particularly helpful in this case, the veteran was not 
specifically advised to provide VA with authorization forms 
for those physicians, or that we would assist him in 
attempting to obtain those records.  While the Board 
recognizes that the likelihood of success in obtaining 
records from the 1950's and 1960's is small, the Board is of 
the opinion that an attempt to obtain such records should 
nevertheless be made, especially in light of the fact that 
the veteran's service medical records were 
most likely destroyed in the 1973 fire at NPRC.  See 
38 C.F.R. § 3.159(b).  Consequently, on remand, the RO should 
attempt to obtain the veteran's complete medical records.  
See 38 U.S.C.A. § 5103A.  

Additionally, although the August 2001 VA letter advised the 
veteran that he could submit lay statements to help 
substantiate that he has a current disability, it does not 
appear that he was not informed to submit statements from 
people who witnessed or knew of his back injury in service.  

For the reasons stated above, this case is remanded for the 
following:

1.  The RO should obtain the names and 
complete address of all medical care 
providers who treated 
the veteran for a back condition since 
service.  Specifically, the veteran 
should be asked to complete an 
authorization form with the name and 
complete address for Dr. Couch, in 
Springdale, Pennsylvania and Dr. Yanchus 
in New Kensington, Pennsylvania.  After 
securing a properly completed release, 
the RO should obtain these records.  If 
no records are available, a notation to 
that effect should be placed in the 
claims file and the veteran notified of 
the problem.

2.  The RO should advise the veteran to 
submit statements from any persons who 
may have witnessed or knew of his 
claimed in-service back injury, or any 
in-service treatment for back pain.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the remaining 
issues on appeal.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case and be given the opportunity 
to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




